DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 18, 20, and 26 are objected to because of the following informalities:
Regarding claim 3, line 6 – “samplesof” needs to be changed to “samples of”.
Regarding claim 4, line 4 – “ofsaid” needs to be changed to “of said”.
Regarding claim 18, line 42 – “(105)-operably” needs to be changed to “(105) operably”.
Regarding claim 18, line 43 – “removalmodule” needs to be change to “removal module”.
Regarding claim 20, line 6 – “intermediatefrequency” needs to be changed to “intermediate frequency”.
Regarding claim 26, last line – “saidintermediate” needs to be changed to “said intermediate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear of whether “a programmable threshold” as claimed is the same or different from a programmable threshold as claimed in claim 2.
Regarding claim 18, it is unclear of whether “a programmable threshold” as claimed is the same or different from a programmable threshold as claimed in claim 19.
Other claims are also rejected based on their dependency of the defected parent claim(s).

Allowable Subject Matter
Claims 1-27 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,830,903 discloses a global navigation satellite system (GNSS) signal tracking system (GNSSSTS), deployed in a tracking channel of a GNSS baseband engine, includes a piecewise down sampling module for generating code bit accumulated values (CBAVs) at different time instants at a reduced rate from samples of intermediate frequency data received at a high rate, and a pseudo random noise (PRN) code generation module for generating a PRN code bit sequence (PRNCBS) corresponding to a GNSS signal and storing arms of the PRNCBS.  The GNSSSTS includes a primary mixer for generating a de-spread value for a selected arm of the PRNCBS and a phase component generation module (PCGM) for generating in-phase and quadrature phase correlation components of the de-spread value for storage in a storage array.  The primary mixer, the PCGM, and the storage array perform their functions continuously for each CBAV generated at a corresponding time instant in a time multiplexed manner.
US 10,677,930 discloses a frequency drift compensation system for a radio receiver includes a pilot signal generator that is configured to generate two pilot signals, a local oscillator that is configured to generate a local oscillator frequency signal, a first mixer that generates a first offset pilot signal, a second mixer that generates a second offset pilot signal, and a summer that is configured to add the first offset pilot signal and the second offset pilot signal to the intermediate frequency signal to obtain a composite signal.  The frequency drift compensation system includes a processor that is configured to detect frequency drift in the offset pilot signal responsive to the composite signal and to generate a frequency drift control signal to compensate for the frequency drift.  Related radio receivers, GPS receivers, and methods are described.
US 8,345,730 discloses a method and receiver for reducing a signal interfering with a broadband spread-spectrum signal reaching a receiver, the receiver including an interference signal reduction system incorporating an automatic gain controller, said method characterized in that the controller continuously carries out a normalization of an instantaneous peak amplitude of the signal, wherein said instantaneous peak amplitude is constant in time for the signal thus normalized.
US 8,184,676 discloses a positioning system receiver that mitigates the effect of continuous wave (CW) carrier interference with post correlation processing in a satellite positioning receiver, while not distorting the signal waveform or degrading receiver sensitivity and performing in low signal and dynamic interference environments.
US 7,912,158 discloses a satellite navigation device including a flexible radio frequency (RF) receiver.  The receiver receives a signal that includes at least a first spread-spectrum signal from a first satellite.  The receiver has a first channel that includes an analog-to-digital (A/D) converter to sample and quantize the signal and an automatic gain control (AGC) to adjust an amplification of the signal.  The A/D converter has a first non-zero quantization threshold magnitude and a second non-zero quantization threshold magnitude.  The AGC may adjust a gain in accordance with the first non-zero quantization threshold magnitude.  The gain may correspond to a first pre-determined probability of a non-zero sample and the second non-zero quantization threshold magnitude may correspond to a second pre-determined probability of a non-zero sample.
US 7,436,356 discloses a method for processing weak indoor signals in presence of cross-correlation or continuous wave interference and associated GPS receiver.  The method comprises providing a two-dimensional delay-Doppler accumulated power pattern having a plurality of accumulated powers corresponding to frequency and time; for a predetermined frequency, determining an average value of accumulated powers of the two-dimensional delay-Doppler accumulated power pattern over a plurality of times; and subtracting the average value from the accumulated powers used in determining the average at the frequency over the plurality of times to generate a delay-Doppler accumulated power pattern with suppressed interference effect.
US 2003/0216863 discloses spread-spectrum communications and, in particular, to an improved GPS receiver in close proximity to a radio frequency transmitter.  GPS signals are typically weak and thus easily interfered with by other radio transmissions in the same or adjacent frequency bands.  Interference can be especially problematic when the GPS receiver is co-located with a communications device that includes a radio transmitter, such as a cellular telephone.  The transmitted signal from the co-located communication device can overload (or saturate) the GPS receiver front-end designed to receive weak GPS signals.  In such a situation no useful information can be extracted from the received GPS signals originating from the GPS satellites.  Described herein is a novel apparatus and method that can be used to minimize the effect of co-located interference on a GPS receiver.
US 6,512,803 discloses systems and methods are described for a GPS receiver capable of functioning in the presence of interference.  A method includes detecting an interfering signal including: tuning a band pass filter over a frequency range; and at each of a plurality of incremental frequencies: computing a set of band pass filter coefficients; sending the set of band pass filter coefficients to a digital filter; repeatedly transforming an analog-to-digital converter output having a quantization level in excess of 2 bits into a band pass filter output with the digital filter to obtain a plurality of samples; computing an average of the plurality of samples; and comparing the average to a threshold to detect peaks that exceed a threshold.  An apparatus, comprising: an analog radio frequency circuit; an analog-to-digital converter coupled to the analog radio frequency circuit, the analog-to-digital converter providing a quantization level in excess of 2 bits; a digital filter coupled to the analog-to-digital converter; and a digital circuit coupled to the digital filter.
US 5,596,600 discloses a spread spectrum interference canceller includes a downconverter for amplifying and translating the received signal from the radio frequency band to baseband, said signal comprising multiple direct sequence-spread spectrum signals and multiple narrowband interferers; a digital adaptive transversal filter for processing the downconverter output signal to suppress the narrowband interferers, and for regulating the amplitude of the resulting signal; an upconverter for translating the filter output from baseband to the radio frequency band, so that the resulting interference canceller output can be processed by a spread spectrum receiver.
US 5,101,416 discloses a receiver for pseudorandom noise (PRN) encoded signals consisting of a sampling circuit and multiple channel circuits, with each channel circuit including a carrier and code synchronizing circuit and multiple digital correlators with dynamically adjustable code delay spacing.  The sampling circuit provides high-rate digital samples of the incoming composite signal to each receiver channel.  Within each channel, the synchronizing circuit detects cycle slips in a locally generated carrier reference signal as well as phase drift in a locally generated PRN code signal.  The correlators compare the digital samples with a locally generated PRN code to produce early, late, and/or punctual correlation signals which are used to adjust the local PRN code.  A non-linear sampling technique may be used to provide increased sensitivity in the presence of continuous wave interfering signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646